                     Case 1:17-cr-00548-PAC Document 157 Filed 10/16/19 Page 1 of 2
                                                                                           Southern District
Federal Defenders                                           52 Duane Street-10th Floor, New  York, NY 10007
OF NEW YORK, INC.                                                     Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                      Southern District of New York
David E. Patton
                                                                                          Jennifer L. Brown
Executive Director                                                                         Attorney-in-Charge




           BY ECF

           October 16, 2019

           Hon. Paul A. Crotty
           United States District Judge
           Southern District of New York
           Daniel Patrick Moynihan U.S. Courthouse
           500 Pearl Street
           New York, NY 10007

           Re: United States v. Joshua Adam Schulte, 17 Cr. 548 (PAC)

           Dear Judge Crotty:

           We reply briefly to the government's letter of October 15, 2019 (ECF No. 154), in
           which the government opposes Federal Defenders' motion to be relieved but does
           not oppose the appointment of Curcio counsel.

           The government claims that motions to disqualify or relieve counsel under the
           advocate-witness rule are "disfavored," subject to "strict scrutiny," and open to
           "strong potential for abuse," and that they require a "substantial" showing of
           "prejudice." Gov't Ltr. at 2. But the government neglects to mention that all of
           the cases it cites involved disqualification motions made by a party's adversary.
           See id. (citing, inter alia, United States v. Locascio, 357 F. Supp. 2d 536, 539
           (E.D.N.Y. 2004) (government moved to disqualify defense counsel)). Those
           cases—and the demanding standard they recite—are inapposite where, as here,
           the motion is made by the client's own lawyer to protect the client's own
           interests. See, e.g., Rizzuto v. De Blasio, No. 17-cv-7381-ILG-ST, 2019 WL
           1433067, at *3 (E.D.N.Y. Mar. 29, 2019) ("In this Circuit, motions to disqualify
           counsel under the advocate-witness rule are assessed differently depending on
           whether the attorney (a) 'ought to' testify on behalf of his own client or (b) may
           be called as a witness by another party.") (citing Lamborn v. Dittmer, 873 F.2d
           522, 531 (2d Cir. 1989)). In this situation, there is neither a "potential for abuse"
           nor a need to show "prejudice." The only requirement is that the lawyer's
           "testimony could be significantly useful to his client. If so, he should be
      Case 1:17-cr-00548-PAC Document 157 Filed 10/16/19 Page 2 of 2




disqualified regardless of whether he will actually be called." Lamborn, 873 F.2d
at 531.

In this case, for the reasons we have already discussed, Ms. Shroff s testimony
"could be significantly useful" to Mr. Schulte. Accordingly, she and Federal
Defenders should be relieved as counsel. The government suggests that, at most,
only Ms. Shroff herself needs to be relieved, and that this case can still proceed
to trial on the current schedule. The government's position, however, ignores
 that (1) Ms. Shroff is (and has been) the only trial lawyer on the defense team
 with security clearance; (2) it will take at least several months to replace her
 with new cleared counsel and for new counsel to master the many difficult and
 technologically complex issues necessary to try this case effectively; and
 (3) relieving only Ms. Shroff would potentially place the remaining (or newly
 added) Federal Defenders trying the case in the awkward (and ethically
 tenuous) position of having to argue their own colleagues'—Ms. Shroff's and Mr.
Larsen's—credibility to the jury.

Given all the circumstances, the more prudent course is to relieve Federal
Defenders entirely and appoint new counsel.

Respectfully submitted,

           /s/
Edward S. Zas/Sabrina P. Shroff


 cc: All Counsel (by ECF)




                                           2
